Citation Nr: 1518871	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-23 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1960 to May 1962.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The issue on appeal was previously before the Board in December 2013 when it was remanded for further development, to include obtaining an addendum to a previously provided VA medical opinion.  

It its December 2013 remand instructions, the Board directed that the prior examiner be requested to provide clarification as to why it was opined that the Veteran's hearing loss was not linked to active duty service based on in-service noise exposure when the same examiner determined that the Veteran had tinnitus as a result of such exposure.  The addendum report prepared in December 2013 did not address this question at all.  The failure of the examiner to address this question posed by the Board in its December 2013 remand requires a remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The examiner who prepared the December 2013 addendum to the report of the January 2011 VA audiological examination opined that the Veteran's hearing loss was not etiologically linked to his active duty service.  Part of the rationale cited was that the appellant, "had normal auditory thresholds at separation and a standard threshold shift did NOT occur for either ear when comparing entrance and separation evaluations."  This rationale does not appear to be supported by the service treatment records.  The Veteran's service treatment records demonstrate that, at the time of the entrance examination, only whispered voice testing was conducted.  An audiological evaluation of the Veteran's hearing acuity based on Hertz was not conducted.  The examiner must explain how she determined that there was no auditory shift during active duty based on the Veteran's service treatment records.  If the examiner cannot provide an adequate reason for why this determination was made, then the examiner may not rely on this when providing a rationale to support the opinion that the hearing loss was not linked to active duty service.  Another reason cited by the examiner in support of the negative etiology opinion is that the Veteran had positive noise exposure after his discharge working for Ford for 33 years.  Significantly, the Veteran reported that he wore hearing protection while working for Ford.  The Board finds no reason to doubt the Veteran's credibility with regard to this assertion.  The examiner who prepared the December 2013 addendum must be informed of the fact that the Veteran wore hearing protection while working for Ford and this must be taken into account when discussing post-service noise exposure.   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim.

2.  Then, all pertinent evidence of record must be made available to and reviewed by the examiner who prepared the December 2013 addendum opinion.  The examiner should be informed that she should presume that the Veteran's post-service employment at Ford required the use of hearing protection.  The examiner should:

a).  Provide clarification as to why, if the Veteran's tinnitus is a symptom of his hearing loss as stated in the 2011 examination report and due to in-service acoustic trauma, based upon review of the record and consistent with sound medical principles the hearing loss is not also at least as likely as not (i e, there is a 50 percent or greater probability) of the same etiology as the tinnitus, i.e, in-service noise exposure.

b).  Explain how she determined that there was no auditory shift during active duty based on the Veteran's service treatment records when the entrance examination was conducted using whispered voice testing and the separation examination was conducted based on Hertz testing.  If the examiner is unable to support this rationale, it cannot be used as a foundation for the etiology opinion.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

If the examiner who prepared the December 2013 2014 addendum is not available, all pertinent evidence of record should be made available to and reviewed by another health care professional with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




